Title: To George Washington from the Board of Admiralty, 14 August 1780
From: Board of Admiralty
To: Washington, George


					
						Sir
						Admiralty Office Philadelphia August 14th 1780
					
					We have been favoured with your Excellencys letter dated the 16th instant—In Answer thereto, we beg leave to inform you that the Continental Armed ship Saratoga Captain John Young went down the River yesterday, in Order to convoy the Honble Henry Laurens in the Mercury Packet a few leagues to Sea, then to return within the Capes—but should the Trumbull & Dean Frigates be arrived at the Capes (which is hourly expected) before her sailing, then Captain Young is directed to join these frigates, and to deliver our Orders to James Nicholson Esq. Senior Captain, who is directed to cruize along the Coast with the three Ships, so as to endeavour to fall in with the Second Division of the French Squadron, and to give the Commanding Officer intelligence of the situation of the enemys fleet, to return to the Capes in fourteen Days, and there wait for further Orders. Captain Young hath a letter from the Minister of France to the commanding Officer of the second Division. I am your Excellencys Most Obedient Hble servant
					
						Fra: Lewis by order.
					
				